Per Curiam.
Defendant was convicted by a jury of assault with intent to commit murder, CL 1948, § 750.83 (Stat Ann 1962 Rev § 28.278). He was sentenced to a term of 8 to 15 years in prison.
On appeal defendant questions the admissibility into evidence of the gun-used by him in shooting the complainant, claiming that the gun was the fruit of an illegal search and seizure. The trial .court asked defense counsel if he had any objection to the admission of the gun and he answered, “No objection.” Therefore, this issue has not been preserved for appellate review. People v. Wilson (1967), 8 Mich App 651.
Furthermore, admission of the gun into evidence was not prejudicial as defendant testified that he shot the complainant accidentally in attempting to defend himself. . ,
Finally, People v. Shaw (1968), 9 Mich App 558, relied on by defendant, is distinguishable from the instant case since defense counsel in the Shaw case did object to the admission of the evidence in question.
Affirmed.